Per Curiam
Petitioner prays that we issue an alternative writ of mandamus directed to the Clerk of the Clark Circuit Court. Under §4 of Article 7 of the Constitution of Indiana, we only have “such original jurisdiction as the General Assembly may confer.” By §3-2201, Burns’ 1946 Replacement, our jurisdiction is limited to issuing writs of mandamus to the courts therein named. We have no jurisdiction to issue a writ to a clerk of a trial court.
Petition denied.
Note. — Reported in 116 N. E. 2d 297.